
	
		I
		112th CONGRESS
		1st Session
		H. R. 2720
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Culberson
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To clarify the role of the Department of Veterans Affairs
		  in providing a benefit or service related to the interment or funeral of a
		  veteran, and for other purposes.
	
	
		1.Provision of funeral services
			 by Department of Veterans Affairs
			(a)Role of VA in
			 veterans funeralsIn
			 providing a deceased veteran with any benefit or service related to the
			 interment or funeral, memorial service, or ceremony of the deceased veteran,
			 the authority and responsibility of the Secretary of Veterans Affairs is
			 limited to providing—
				(1)the deceased
			 veteran with the benefits that the veteran earned by serving the United States,
			 including the provision of funeral expenses, headstones, markers, burial
			 receptacles, plot allowances, and interment in national cemeteries, as provided
			 by law, including chapters 23 and 24 of title 38, United States Code;
				(2)any necessary maintenance of national
			 cemeteries and other facilities under the control of the National Cemetery
			 Administration; and
				(3)any necessary security or traffic control
			 with respect to the funeral, memorial service, or ceremony of the veteran at a
			 national cemetery under the control of the National Cemetery
			 Administration.
				(b)Access to
			 suitable chapelIn carrying
			 out chapters 23 and 24 of title 38, United States Code, or in otherwise
			 providing any benefit or service related to the interment or funeral, memorial
			 service, or ceremony of a deceased veteran at a national cemetery under the
			 control of the National Cemetery Administration, the Secretary of Veterans
			 Affairs shall ensure that—
				(1)a
			 chapel is provided to the family of the deceased at such national cemetery;
			 and
				(2)such
			 chapel—
					(A)is suitable for
			 the use of the family and visitors as a place for recollection and mourning;
			 and
					(B)displays the
			 appropriate religious symbols chosen by the family for the purpose of such
			 funeral, memorial service, or ceremony.
					(c)Access to VA
			 facilitiesThe Secretary of
			 Veterans Affairs shall provide to any honor guard or other non-governmental
			 group that provides services to veterans access to—
				(1)national cemeteries and other facilities
			 under the control of the National Cemetery Administration if such access is
			 requested by the family or agent of a deceased veteran whose funeral, memorial
			 service, or ceremony is being held in such cemetery or facility; and
				(2)health care
			 facilities of the Department of Veterans Affairs if such access is requested by
			 a veteran receiving care in such facility or the family or agent of such
			 veteran.
				(d)Required
			 qualification of VA cemetery directorNotwithstanding any other
			 provision of law, each cemetery director of the Department of Veterans Affairs
			 shall be an individual who is a veteran.
			2.Prohibition on
			 interference of funerals by Federal GovernmentThe Congress reaffirms the inviolable
			 individual zone of privacy that each American possesses, including the deeply
			 private act of choosing the content and creed of an individual’s funeral,
			 memorial service, or ceremony, as protected by the Constitution. In light of
			 such inviolable individual zone of privacy, no official of the Federal
			 Government, including the Secretary of Veterans Affairs, may interfere with the
			 content and creed of the funeral, memorial service, or ceremony of a deceased
			 individual, as expressed by the last will and testament of the individual or as
			 determined by the family or agent of the individual, as provided under State
			 law.
		
